                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

PHARAOH SKYLAR, on behalf of himself ) Civil Action No. 3:20-cv-00408-MOC-DSC
and all others similarly situated,   )
                                     )
                       Plaintiff,    ) JOINT STIPULATION FOR VOLUNTARY
                                     ) DISMISSAL WITH PREJUDICE
        vs.                          )
                                     )
PMAB, LLC,                           )
                                     )
                       Defendant.    )
                                     )

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in this matter, through their

undersigned counsel, stipulate and agree to voluntarily dismiss this matter with prejudice, with

each party to bear its own costs and attorneys’ fees.

Dated: February 8, 2021

Respectfully submitted,

 /s/ Chris Brown                                        /s/ Kendra Stark
 Chris Brown (N.C. Bar No. 33365)                       Kendra Stark (N.C. Bar No. 52408)
 Thompson Consumer Law Group, PC                        Gordon & Rees LLP
 121 Kendlewick Dr.                                     421 Fayetteville Street, Suite 330
 Cary, NC 27511                                         Releigh, NC 27601
 Telephone: (888) 332-7252                              Telephone: (984) 242-1787
 Facsimile: (866) 317-2674                              Facsimile: (919) 741-5840
 cbrown@ThompsonConsumerLaw.com                         kstark@grsm.com

 Attorneys for Plaintiff                                Attorneys for Defendant




                                                 1

      Case 3:20-cv-00408-MOC-DSC Document 10 Filed 02/08/21 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I certify that on January 28, 2021, I filed the foregoing document with the Court using

CM/ECF, which will send notification of such filing to all counsel of record.


                                             /s/ Chris Brown
                                             Chris Brown




                                                2

      Case 3:20-cv-00408-MOC-DSC Document 10 Filed 02/08/21 Page 2 of 2
